DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a divisional of Application No. 15/261,522, filed 9 September 2016. Acknowledgement is made of applicant’s claim for priority.
Election/Restrictions
Applicant's election with traverse of Species of Group D, a magnetic material, in the reply filed on 30 August 2021 is acknowledged.  The traversal is on the ground(s) that there is no unreasonable search burden in examining species A-D.  This is not found persuasive because each of the materials are structurally different and do not overlap in scope. Therefore a search for one of the materials would not necessarily encompass a search for the others.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-20 are currently pending and examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015181790 A1).

Wolde-Mariam fails to teach a method of manufacturing the membrane comprising depositing a second antibody on a first zone of a membrane and depositing a third antibody on a second zone of the membrane. 
Govidamsamy et al. teach a method of manufacturing a membrane comprising: depositing a second antibody on a first zone of a membrane, wherein the second antibody is reactive with an antibody complex to cause a first indication; and depositing a third antibody on a second zone of the membrane, wherein the third antibody is reactive with a fourth antibody to cause a second indication (p. 9, para 1-4; p. 8, para 1-3; p. 6, para 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the method of manufacturing the device of Wolde-Mariam, depositing a second antibody on a first zone and depositing a third antibody on a second zone as taught by Govindasamy et al. because Wolde-Mariam is generic with respect to how the antibodies are applied to the membrane and one would be motivated to use an appropriate deposition technique based on the economics and availability of components. One would have reasonable expectation of success because both are drawn to lateral flow immunoassays.

Regarding claim 4, Wolde-Mariam teaches wherein each of the first and fourth antibody comprises a monoclonal antibody, wherein the second antibody is immobilized, and wherein the third antibody is an anti-antibody associated with the fourth antibody (para [0052], [0072]-[0074]).
Regarding claim 5, Govindasamy et al. teach further comprising coupling the membrane to a pad, the pad including the first antibody and the fourth antibody (p. 9, para 1, steps (i) and (ii)).
Regarding claim 6, Govindasamy et al. teach further comprising coupling the pad to a sample pad (p. 9, para 1), wherein the sample pad receives a fluid and channels the fluid (p. 5, para 13; p. 15, para 4); and coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the fluid (p. 9, para 1; p. 15, para 4).

Regarding claim 7, Wolde-Mariam teaches further comprising inserting the pad and the membrane into at least one of a testing strip (para [0072]-[0074]) or a composite article (para [0016]).

Claims 3, 9-15, and 17-19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015181790 A1) as applied to claims 1-2, and 4-7 above, and further in view of Cohen et al. (US 2010/0041571).
Regarding claims 3, 9, and 17, Wolde-Mariam in view of Govindasamy et al. teaches the method of claim 2 and wherein the first indication includes a color change, a fluorescent response, or a magnetic response (para [0072]-[0074], specifically, antibody is conjugated to signal reagent designed to allow for the visualization of the assay endpoint, such as colloidal gold or colored latex micro-spheres) , but fails to teach wherein the first particle comprises a magnetic material.
Cohen et al. teach wherein the first particle comprises a magnetic material (para [0006], [0040], detectable and measurable changes can be due to binding with colloidal gold, latex dyed beads, charcoal beads, or magnetic or paramagnetic beads). 

Regarding claim 10, Wolde-Mariam teaches wherein the first particle is configured to cause the first indication responsive to a reaction between the second antibody and the antibody complex (para [0072]-[0074]), and wherein the second particle is configured to cause the second indication responsive to a reaction between the third antibody and the second particular antibody (para [0074]). 
Regarding claim 11, Wolde-Mariam teaches wherein the first indication includes a color change, a fluorescent response, or a magnetic response (para [0072]-[0074]).
Regarding claim 12, Wolde-Mariam teaches wherein each of the first antibody and fourth antibody comprises a monoclonal antibody, wherein the second antibody is immobilized, and wherein the third antibody is an anti-antibody associated with the fourth antibody (para [0052], [0072]-[0074]).
Regarding claim 13, Govindasamy et al. teach further comprising coupling the membrane to a pad, the pad including the first antibody and the fourth antibody (p. 9, para 1, steps (i) and (ii)).
Regarding claim 14 and 18, Govindasamy et al. teaches further comprising coupling the pad to a sample pad (p. 9, para 1), wherein the sample pad receives a fluid and channels the fluid 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the steps of coupling the membrane to a pad including the first antibody and the fourth antibody and coupling the pad to a sample pad and the membrane to a wick pad as in Govindasamy et al. to manufacture the device of Wolde-Mariam in order to provide a fluidic connection between each section, enabling the flow of the sample towards the detection regions (p. 15, para 4).
Regarding claim 15 and 19, Wolde-Mariam teaches further comprising inserting the pad and the membrane into at least one of a testing strip or a composite article (para [0016], [0074]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015181790 A1), and further in view of Lee (US 2006/0193746).
Wolde-Mariam in view of Govindasamy et al. teaches the method as claimed in claim 7, but fails to teach wherein the testing device is configured to output a notification, wherein the notification indicates a concentration of TSST-1 antigens in the first zone, indicates that a threshold amount of TSST-1 antigens are present in the first zone, or a combination thereof.
Lee teaches wherein the testing device (para [0004], [0037]-[0043], Fig. 2-3) is configured to output a notification (para [0004], the portion of the housing, which overlies the test and control zones, is transparent to permit visually observable results shown in each zone to be viewed; para [0042], cover 210 is provided with transparent windows 215A, 215B, 215C, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of inserting the test strips of Wolde-Mariam in view of Govindasamy et al. into the testing device configured to output a notification of Lee in order to protect the sample pads and hence the strips from contamination and also limit the flow of the sample to the assay strip so as to prevent flooding of the sample (para [0006]).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Wolde-Mariam and Lee are similarly drawn to a test device containing a plurality of lateral flow strips.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015181790 A1) and Cohen et al. (US 2010/0041571), and further in view of Lee (US 2006/0193746).
Wolde-Mariam in view of Govindasamy et al. in further view of Cohen et al. teaches the method as claimed in claims 15 and 19, but fails to teach wherein the testing device is configured to output a notification, wherein the notification indicates a concentration of TSST-1 antigens in the first zone, indicates that a threshold amount of TSST-1 antigens are present in the first zone, or a combination thereof.
Lee teaches wherein the testing device (para [0004], [0037]-[0043], Fig. 2-3) is configured to output a notification (para [0004], the portion of the housing, which overlies the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of inserting the test strips of Wolde-Mariam in view of Govindasamy et al. into the testing device configured to output a notification of Lee in order to protect the sample pads and hence the strips from contamination and also limit the flow of the sample to the assay strip so as to prevent flooding of the sample (para [0006]).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Wolde-Mariam and Lee are similarly drawn to a test device containing a plurality of lateral flow strips.  
Conclusion
 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        

/MELANIE BROWN/Primary Examiner, Art Unit 1641